ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                    Wells v. St. Bernard Hospital, 2013 IL App (1st) 113512




Appellate Court            SALLIE WELLS, as Administrator of the Estate of Juanita Wells,
Caption                    deceased, Plaintiff-Appellant, v. ST. BERNARD HOSPITAL, SUNT
                           WANA, M.D., EUGENE CHUKEDEBULU, M.D., ADEL ZAYYAD,
                           M.D., MINETTE M. LUCRO, R.N., and CATHERINE MONCLAR,
                           M.D., Defendants (Steinberg, Polacek and Goodman, Attorneys for Sallie
                           Wells, Appellee).


District & No.             First District, Sixth Division
                           Docket No. 1-11-3512


Filed                      March 29, 2013


Held                       In an appeal from the settlement of a wrongful death and survival action
(Note: This syllabus       in which plaintiff’s counsel was awarded enhanced fees pursuant to
constitutes no part of     section 2-1114 of the Code of Civil Procedure, the denial of plaintiff’s
the opinion of the court   section 2-1401 petition to vacate the award of enhanced fees was upheld
but has been prepared      over plaintiff’s contentions that an evidentiary hearing was not held and
by the Reporter of         that the trial judge applied the wrong standard, since plaintiff waived an
Decisions for the          evidentiary hearing by failing to present any evidence at the hearing on
convenience of the         the petition that would refute counsel’s claim that extraordinary services
reader.)
                           were performed and enhanced fees were warranted, and further, the result
                           would have been the same, even if the award were reviewed under an
                           abuse of discretion standard, rather than the section 2-1401 standard.


Decision Under             Appeal from the Circuit Court of Cook County, No. 08-L-5863; the Hon.
Review                     William D. Maddux, Judge, presiding.


Judgment                   Affirmed.
Counsel on                    Robert F. Harris, Public Guardian, of Chicago (Charles Perez Golbert,
Appeal                        Kass A. Plain, and Mary Brigid Hayes, of counsel), guardian ad litem.

                              Bruce D. Goodman and Bradley D. Steinberg, both of Steinberg, Polacek
                              & Goodman, of Chicago, for appellee.


Panel                         JUSTICE GORDON delivered the judgment of the court, with opinion.
                              Justices Hall and Reyes concurred in the judgment and opinion.



                                                  OPINION

¶1          After plaintiff Sallie Wells’ adult daughter, Juanita Wells (decedent), died at defendant
        St. Bernard Hospital, plaintiff retained counsel to file a wrongful death and survival action
        against St. Bernard and the health providers for their care and treatment of decedent, arguing
        that defendants’ medical malpractice caused decedent’s wrongful death. The case settled, and
        plaintiff’s counsel petitioned the trial court for enhanced attorney fees pursuant to section 2-
        1114 of the Code of Civil Procedure (735 ILCS 5/2-1114 (West 2008)). The trial court
        granted counsel’s petition and awarded plaintiff’s counsel $56,850 in enhanced fees.
¶2          Four months after the trial court awarded the enhanced fees, Dr. Geoffrey Shaw, a board-
        certified psychiatrist, examined plaintiff and determined that she suffers from a “major
        psychiatric illness (most likely [s]chizophrenia)” and is developmentally disabled and thus
        was disabled at the time of the settlement and the petition for enhanced fees. The office of
        the public guardian (hereafter Public Guardian) was appointed as the temporary guardian of
        plaintiff, and the court declared her to be a disabled person. The Public Guardian filed a
        section 2-1401 petition to vacate the enhanced fee award, arguing that plaintiff lacked the
        capacity to consent to her counsel’s petition for enhanced fees. 735 ILCS 5/2-1401 (West
        2008). The trial court denied the petition, and this appeal followed. We affirm.

¶3                                         BACKGROUND
¶4                           I. The Wrongful Death and Survival Action
¶5          Plaintiff Sallie Wells gave birth to two children: Michael Wells (Michael), born in 1968,
        and the decedent, Juanita Wells.1 Both children were adults at all relevant times during the
        events of this case. Both children were taken from plaintiff at birth and placed into a foster
        care system. Michael was raised by Julia Mayes (Julia), his aunt and plaintiff’s sister, and the
        decedent was raised by Estelle White, a family friend. Plaintiff receives only public aid and
        social security disability.


               1
                   Juanita Wells’ age is not contained in the record in this case.

                                                      -2
                                                       2-
¶6       On May 29, 2006, the decedent was taken to St. Bernard Hospital by ambulance and
     hospitalized, complaining of chest pains. There was an issue as to whether the onset of her
     symptoms was caused by a suicide attempt. Decedent passed away two days later during her
     hospitalization. On July 10, 2006, plaintiff signed a retainer agreement with attorney James
     Gumbiner, to represent her in a medical malpractice claim against defendants for their
     negligent care and treatment of decedent during her hospitalization at St. Bernard. The
     agreement included a fee structure clause, whereby Gumbiner would receive “[t]hirty three
     and one-third (33/1/3) percent of the first $150,000 [recovered], twenty five (25%) percent
     of the next $850,000 of the sum recovered, twenty (20%) percent of any additional amount
     over $1,000,000 of the sum recovered.” Furthermore, the agreement stated that “[t]he court
     may review contingent fee arrangements for fairness. In special circumstances, where an
     attorney performs extraordinary services involving more than usual participation in time and
     effort the attorney may apply to the court for approval of additional compensation.” The
     agreement also included a provision which states that Gumbiner “may associate other
     attorneys with him in the prosecution of this case, if, in his judgment, it would be beneficial
     to the case to associate with other attorneys.” The agreement further stated:
         “[I]n the event work is done on [the] case by such other attorneys, the other attorneys will
         be compensated either by direct payment by Mr. Gumbiner on an hourly basis or by
         receiving a percentage of the fee. In no event will [plaintiff] be required to pay any fees
         to such other attorneys directly, or in excess of the amounts referred to in this Agreement.
         There will be no extra charge for the services of such other attorneys; the other attorneys
         will be paid from the fee referred to above.”
¶7       Gumbiner referred the case to the law firm of Steinberg, Polacek & Goodman, now
     known as Steinberg, Goodman & Kalish (SGK, the appellees in this appeal). The defendant
     health care providers are not parties to this appeal. In May 2008, prior to filing the complaint,
     SGK petitioned the probate division to appoint plaintiff as the administrator of decedent’s
     estate, which was granted.2
¶8       On May 29, 2008, plaintiff filed the complaint for medical malpractice in the circuit court
     of Cook County. On February 19, 2009, after defendants subpoenaed decedent’s prior
     medical records, plaintiff filed a motion for a protective order to prevent the receipt,
     disclosure, use, or dissemination of decedent’s mental health records, pursuant to the Mental
     Health and Developmental Disabilities Confidentiality Act (Mental Health Act). 740 ILCS
     110/1 et seq. (West 2008). The motion stated that decedent had received mental health care
     from numerous health care providers prior to her hospitalization on May 29, 2006. Plaintiff
     argued that decedent’s mental health records were privileged, because the Mental Health Act
     prohibits the nonconsensual disclosure of mental health records except under certain
     circumstances. Plaintiff argued that no such circumstances existed in this case. On June 16,
     2009, the trial court held a hearing on plaintiff’s motion and granted the protective order after
     SGK reviewed all of the records and formulated objections to their use.


            2
             Attorney Ronald Kalish testified during his discovery deposition that the omission of
     Michael from the petition as an heir was a “typographical error.”

                                               -3
                                                3-
¶9         On March 4, 2010, plaintiff filed a petition to approve a settlement in the case in the trial
       court in exchange for a release of all claims for $825,000. Plaintiff received 96.37% and
       Michael received 3.63% of the net settlement.
¶ 10       The petition also included a request for enhanced attorney fees of $56,850, pursuant to
       section 2-1114(c) (735 ILCS 5/2-1114(c) (West 2008)). Under the medical malpractice
       statute, attorneys may recover fees of one-third of the first $150,000 of the award and one-
       fourth of the next $850,000. Section 2-1114 allows an attorney to recoup additional fees if
       “an attorney performs extraordinary services involving more than the usual participation in
       time and effort.” 735 ILCS 5/2-1114(c) (West 2008). The petition stated that the special
       circumstances meriting enhanced fees include but are not limited to the following:
           “the difficulty in prosecuting the case, the nature of the defenses to the case, the
           difficulties in obtaining a favorable medical review as to the liability issues involved,
           creating the opportunity to settle the case at this time without further delay. In particular,
           this case involved unique issues of privilege under the Illinois Mental Health Act which
           were vigorously litigated and researched over a period of approximately one year. ***
           In connection with this issue, Plaintiff’s counsel reviewed personally approximately
           twenty-five thousand pages of medical records from approximately thirty different
           admissions to various hospitals in the Chicagoland area. *** The effects of these
           extraordinary efforts by Plaintiff’s counsel had a positive effect on the settlement value
           of the case.”
       The petition requested that attorneys Gumbiner and SGK, in exchange for their services,
       should receive fees of $275,000, or one-third of the total settlement amount. The petition
       stated that plaintiff had been made aware of the circumstances of the case and agreed that
       fees of $275,000 were fair in light of the special circumstances required by the case. After
       payment of fees, expenses, and the Illinois Department of Healthcare and Family Services
       public aid lien, plaintiff received $513,154.08 and plaintiff’s son Michael received
       $29,947.50. Attached to the petition was a statement signed by plaintiff and Michael
       asserting they had read and approved the settlement petition, including the provision for
       enhanced fees. Also attached to the settlement petition was a list of enumerated expenses,
       totaling $3,898.42.
¶ 11       That same day, March 4, 2010, the trial court entered an order approving the settlement.
       The trial court found that the settlement amount was fair and reasonable, that the attorneys
       were entitled to enhanced fees of $56,850, which made a total fee of $275,000, and
       reimbursement of expenses of $3,898.42. The trial court approved apportionment of 96.37%
       to plaintiff and the balance of 3.63% of the settlement to Michael.

¶ 12                             II. Petition to Vacate Enhanced Fees
¶ 13       On May 12, 2010, plaintiff’s sister and the aunt who raised Michael filed a petition in the
       probate division seeking that Michael be adjudged a disabled person. Dr. Frances Wong, a
       licensed physician, examined Michael and executed a written report finding that Michael is
       diagnosed with “mental retardation.” Dr. Wong’s report opined that Michael can perform
       “activities of daily living independently, but requires others to help him with critical thinking

                                                  -4
                                                   4-
       decisions” and “needs supervision with financial decisions.” The probate judge found
       Michael a disabled person and appointed his aunt as his guardian.
¶ 14       The probate judge also appointed an attorney to serve as guardian ad litem (GAL) for
       Michael’s estate and ordered the GAL to review the settlement agreement. The GAL
       submitted a report opining that Michael was, both at the time of the settlement and at the
       present time, incapable of making financial decisions and thus incapable of agreeing to any
       enhanced fees.
¶ 15       On July 8, 2010, Dr. Geoffrey Shaw, a board-certified psychiatrist, examined plaintiff to
       determine her capacity to make her own personal and financial decisions. The examination
       resulted from a claim that plaintiff had been financially exploited following her receipt of
       money from the settlement. After receiving the settlement funds, plaintiff authorized three
       cashiers checks made payable to three separate people, Bruce Staggers, Jimmie Cook, and
       Martin Cosby, in the amounts of $10,000, $96,131, and $30,000, respectively. Plaintiff was
       unable to explain the reasons for gifting the cashiers checks to the payees. When asked about
       Staggers, Cook, and Cosby, she referred to them as “crooks.” She was also unable to recall
       to Dr. Shaw the amount awarded to her in the settlement.
¶ 16       Dr. Shaw stated in his report that plaintiff has “a long history of Psychiatric Illness,” was
       currently under the care of a psychiatrist, and that she was taking psychotropic medications.
       Plaintiff displayed prominent involuntary facial movements, known as tardive dyskinesia,
       which are indicative of the chronic administration of antipsychotic medications. Dr. Shaw
       opined that, “[u]pon questioning, it also became very apparent that [plaintiff] is also
       Developmentally Delayed.” Dr. Shaw opined that plaintiff suffers from a “major psychiatric
       illness (most likely Schizophrenia) and is also Developmentally Delayed.” Dr. Shaw further
       opined that although plaintiff “functions relatively well in her surroundings and appears to
       have a reasonably good quality of life,” her judgment is impaired due to her developmental
       delay and “chronic” psychiatric illness. Dr. Shaw opined that plaintiff has an “extremely
       limited concept of finances,” and that although she can, with support, reside alone, she
       requires assistance to ensure her basic needs, such as having adequate food and shelter, are
       met and requires access to ongoing medical and psychiatric care. Dr. Shaw opined that, “[i]n
       the area of financial decisions [plaintiff] is extremely vulnerable to exploitation.” In sum, Dr.
       Shaw opined, beyond a reasonable degree of medical and psychiatric certainty, that plaintiff
       suffers from developmental delay and chronic psychiatric illness, and is “totally incapable
       of making her own financial decisions,” but is “partially capable of making her own personal
       decisions.”
¶ 17       Following Dr. Shaw’s report, the office of the public guardian petitioned to be appointed
       as plaintiff’s guardian to investigate the claim of financial exploitation and protect her assets.
       On August 18, 2010, the probate judge entered an order appointing the Public Guardian as
       plenary guardian of plaintiff’s estate and limited guardian of plaintiff’s person. In the order,
       the probate judge found that plaintiff is a disabled person, lacks some, but not all,
       understanding or capacity to make or communicate responsible decisions concerning the care
       of her person, and is “[t]otally unable to manage her estate or financial affairs.”
¶ 18       On March 15, 2011, the Public Guardian filed a section 2-1401 petition in the case at bar


                                                  -5
                                                   5-
       to vacate the enhanced attorney fees awarded to Gumbiner and SGK. 735 ILCS 5/2-1401
       (West 2008). The trial judge, John Ward, had by this time retired, and the case was assigned
       to Judge William Maddux, the presiding judge of the law division.
¶ 19       The petition to vacate the enhanced fees stated the following: At the time plaintiff was
       presented with the petition to settle the case, she was receiving public aid and social security
       disability. After plaintiff approved the petition, she was examined by Dr. Shaw, who
       determined that she was incapable of making financial decisions. On information and belief,
       plaintiff’s mental capacity as determined by Dr. Shaw in July of 2010 was the same as it was
       four months earlier on the date of the settlement. SGK had recommended to plaintiff that
       they establish a special needs trust for her. However, no special needs trust was ever
       established. The petition claimed that plaintiff had established her mental incapacity to SGK
       when plaintiff gave an answer to interrogatories regarding decedent’s heirs, claiming that she
       was decedent’s sole heir, when decedent had a brother.
¶ 20       The petition to vacate further alleges that the circumstances of the case were not
       extraordinary. Plaintiff’s counsel settled the case 21 months after it was filed without a single
       deposition being taken, and only two dispositive motions were filed during the pendency of
       the suit. Plaintiff’s counsel testified that he reviewed 25,000 pages of medical records, but
       they could not be produced because they had been destroyed. The Public Guardian asserted
       that plaintiff’s meritorious claim to vacate the enhanced fee is that plaintiff and Michael were
       both mentally disabled and could not have consented to the enhanced fees, and that SGK was
       not entitled to any enhanced fees. The Public Guardian also asserted that it had exercised due
       diligence under the circumstances.
¶ 21       On June 14, 2011, SGK filed motions under sections 2-615 and 2-619 to dismiss the
       section 2-1401 petition to vacate the enhanced fee order. 735 ILCS 5/2-615, 2-619 (West
       2008). The motions argued that the petition did not properly assert that plaintiff has a
       meritorious claim or exercised due diligence in discovering the claim, that the petition failed
       to satisfy the pleading requirements of section 2-1401, and that plaintiff improperly asked
       the trial court to relitigate the issue of enhanced fees based on events that occurred after the
       order granting the enhanced fees had been entered. In an affidavit attached to the motion,
       attorney Ronald Kalish of SGK stated that he personally reviewed 25,000 pages of
       decedent’s medical records, which were kept in a locked conference room in Judge Ward’s
       courtroom. Kalish indicated that after the trial court granted the settlement petition, the
       records were destroyed, due to the “privileged and sensitive nature of the records.” Kalish
       stated that during the pendency of the case, plaintiff “actively participated in all aspects of
       the case, either by telephone or through personal visits to our office.” Kalish stated that he
       visited plaintiff’s home on “one or two occasions,” and observed that she was “capable of
       reasonably maintaining her apartment and managing her personal affairs.” Kalish stated that
       plaintiff expressed an understanding about the various aspects of the litigation process,
       including distribution of the proceeds, and that he did not observe anything about plaintiff
       that would “provide a basis to suggest that she was incompetent to make any decisions up
       to the time of distribution.” Kalish stated that plaintiff specifically agreed to allow SGK to
       petition for enhanced attorney fees, and that she believed enhanced fees were fair and
       reasonable. Kalish stated that plaintiff had borrowed money from a company in the business

                                                 -6
                                                  6-
       of loaning money to plaintiffs who have pending personal injury lawsuits, that plaintiff made
       the decision to borrow the money on her own, and that, when Kalish found out about the
       loan, plaintiff expressed to him an understanding of “the cost of the loan, the risk, and the
       obligation to pay it off at the conclusion of the case.” Finally, Kalish stated that when
       plaintiff decided to settle the case, “she expressed an understanding of the consequences of
       receiving the settlement proceeds, and expressed a desire to go off public aid, not create a
       special needs trust, and not structure the settlement.” Judge Maddux entered an order
       continuing the section 2-1401 petition and the motions to dismiss to October 19, 2011.
¶ 22       In the interim, the discovery deposition of attorney Ronald Kalish was taken on
       September 19, 2011, and was attached to plaintiff’s response to SGK’s motion to dismiss.
       Kalish testified that he joined the firm in 1997 and in three to four years became a partner.
       He is a litigator and SGK does primarily personal injury and medical malpractice litigation,
       and somewhere less than 50% of this work is in the medical malpractice arena. This case was
       referred to their office by attorney James Gumbiner. Prior to petitioning the probate division
       of the circuit court of Cook County, Kalish obtained and received decedent’s medical records
       for the hospitalization in question, met and talked by phone with plaintiff and her son
       Michael on a number of occasions discussing the progress of the case, had discussions with
       the attorney representing St. Bernard Hospital, prepared the complaint and medical affidavit,
       had discussions with the medical consultant that signed the affidavit and another consultant
       who provided a negative opinion, had interoffice discussions with his partner Bruce
       Goodman, performed research on medical and related issues, and had numerous pretrials and
       settlement discussions with the attorneys for the defendants, as well as many settlement
       discussions with plaintiff and her son Michael. There were no time records kept, no
       depositions taken prior to settlement, and only a few motions before the court.
¶ 23       However, Kalish testified to spending hundreds of hours reviewing over 25,000 pages
       of decedent’s prior medical records in the chambers of Judge John Ward. Defendants
       subpoenaed the records from various hospitals, including Northwestern, Mercy, Mt. Sinai,
       and Jackson Park. Kalish objected to the records as privileged under the Mental Health Act.
       Judge Ward had authorized an in camera procedure whereby Kalish was allowed to review
       all of decedent’s prior mental health records on prior hospital stays in order for Kalish to
       determine whether these records would be objected to based on privilege under the Mental
       Health Act. Kalish sought a protective order against defendants so that they could not use the
       records against the decedent in the medical malpractice case that is the subject of the case
       at bar. After Kalish reviewed each page of the records, Kalish prepared a sampling of the
       contents of the records and prepared a brief for the trial court, and the judge ultimately ruled
       that all of the records were privileged. Kalish ultimately removed the many boxes of records
       from Judge Ward’s chambers and destroyed them. In the process that lasted for four to six
       months, Kalish tabbed every page of the records, “sometimes multiple tabs,” writing hand-
       written notes. Kalish testified that every page of the records was part of the process.
¶ 24       Kalish described the case at bar as a contested liability case where all of the issues in a
       medical malpractice case would be difficult to prove, which included (1) professional
       negligence in that there was a question of whether there was a deviation from the standard
       of care, (2) causation, and (3) damages. Damages were at issue because there was evidence

                                                 -7
                                                  7-
       that the decedent attempted suicide, which was the reason she was hospitalized to begin with.
       That issue severely impacted damages in terms of the decedent’s life expectancy. The breach
       of standard of care issue and causation issue were clouded because “there were multiple
       drugs that this patient was given on her admission that could cause an anaphylactic reaction”;
       therefore, there was a question of whether the benefit in giving the drugs outweighed the
       potential risks, side effects, or adverse reactions, and on the other hand, the drugs prescribed
       could have been suitable for decedent’s condition of ill being and physiology. There were
       additional issues from the decedent’s prior history of previous hospital admissions that
       impaired the history that was given on the hospitalization at issue as to whether her history
       for the admission was accurate. There were issues in terms of lack of family members who
       could provide a detailed accounting of the decedent’s medical history. There were issues
       concerning decedent’s relationship with her mother and brother.
¶ 25        The case required legal work from its inception up until it settled, which covered a span
       of over three years and five months and the settlement occurred over a “period of time.”
       Kalish had many meetings with plaintiff in person, which he estimated as between 10 to 15
       times, and numerous telephone calls. Plaintiff was kept advised as to everything important
       as it was happening. Kalish had many discussions with Michael also and personally met with
       him two to three times. Kalish opined that plaintiff always appeared to be competent and that
       he even traveled to plaintiff’s residence and found it to be neat and orderly. He discussed a
       special needs trust with her so she could keep the funds she would receive while she was on
       public aid. Kalish contacted a structural settlement expert to talk with plaintiff. Kalish opined
       that plaintiff and Michael did not appear to be mentally handicapped and that both he and
       plaintiff agreed to the enhanced fees.
¶ 26        Kalish opined that the case was settled and the money disbursed under the Wrongful
       Death Act (740 ILCS 180/0.01 et seq. (West 2008)) because the Survival Act (755 ILCS
       5/27-6 (West 2008)) damages would have been negligible. Kalish determined that the
       settlement was fair and reasonable and that there has never been any evidence that it was not.
       This was the first case that Kalish remembers he worked on where his firm requested
       enhanced fees. Kalish described his handling of the case claiming he had done an
       “extraordinary job.”
¶ 27        The trial court held a hearing on the petition and motion to dismiss on October 19, 2011.
       The parties reiterated the arguments made in the petition and the motion, and Kalish restated
       parts of his deposition testimony, but neither side introduced new evidence. However, the
       record on appeal indicates that plaintiff had the opportunity to introduce new evidence. On
       October 25, 2011, the trial court entered a written order denying plaintiff’s section 2-1401
       petition. The trial court found that a section 2-1114 motion gives trial courts discretion to
       award enhanced fees under the statutory criteria. Using an abuse of discretion standard of
       review, the trial court determined that Judge Ward was not clearly wrong when he awarded
       the enhanced attorney fees, “even if the consents of Plaintiff and Michael are disregarded.”
       The trial court found that Judge Ward was in a better position to evaluate whether or not
       SGK went to extraordinary measures to procure a beneficial settlement for plaintiff and
       found that it was required to give deference to Judge Ward’s decision.


                                                 -8
                                                  8-
¶ 28                                         ANALYSIS
¶ 29       Plaintiff argues on appeal that the trial court erred in denying its section 2-1401 petition
       to vacate the enhanced attorney fees for three reasons: (1) Judge Maddux improperly failed
       to hold an evidentiary hearing on the section 2-1401 petition; (2) the petition should have
       been granted because plaintiff showed a meritorious claim and due diligence in discovering
       the meritorious claim and in filing the petition; and (3) Judge Maddux erred by reviewing the
       original grant of enhanced fees under section 2-1114 under an abuse of discretion standard
       of review, rather than determining whether the section 2-1401 petition successfully showed
       a meritorious claim and due diligence.

¶ 30                                  I. Standard of Review
¶ 31       A reviewing court will not disturb a trial court’s decision on a section 2-1401 petition
       absent an abuse of discretion. Smith v. Airoom, Inc., 114 Ill. 2d 209, 221 (1986). An abuse
       of discretion occurs when no reasonable person would take the view adopted by the trial
       court. Dowd v. Berndtson, 2012 IL App (1st) 122376, ¶ 24.

¶ 32                                    II. Evidentiary Hearing
¶ 33       Plaintiff argues that the trial court improperly ruled on the section 2-1401 petition
       without conducting an evidentiary hearing. SGK responds by arguing that plaintiff waived
       her right to an evidentiary hearing when she did not present additional evidence at the
       hearing held on October 19, 2011.
¶ 34       Plaintiff must prove the allegations of her section 2-1401 petitions by a preponderance
       of the evidence. Smith, 114 Ill. 2d at 223. When SGK challenges the facts alleged by
       plaintiff, a full and fair evidentiary hearing must be held. Smith, 114 Ill. 2d at 223. In Smith,
       the petitioner filed its section 2-1401 petition, alleging that the court should vacate a default
       judgment entered against the petitioner. Smith, 114 Ill. 2d at 216. The petitioner supported
       its allegations with affidavits attached to the petition. Smith, 114 Ill. 2d at 216. The
       respondent filed a response to the petition, challenging the petitioner’s claims of due
       diligence. Smith, 114 Ill. 2d at 218. The response was supported by counteraffidavits. Smith,
114 Ill. 2d at 218. The petitioner then submitted two supplemental affidavits. Smith, 114 Ill.
2d at 220. The trial court held a hearing on the petition, at which “no other evidence was
       introduced; only arguments were heard.” Smith, 114 Ill. 2d at 220. “The matter was taken
       under advisement, and the circuit court subsequently entered an order denying the petition
       to vacate the default judgment” finding that the petition failed to meet the due diligence
       requirement. Smith, 114 Ill. 2d at 220. Based on the petitioner’s failure to present new
       evidence at the hearing on the petition, our Illinois Supreme Court found that the petitioner
       “waived its right to an evidentiary hearing involving the testimony of witnesses and the
       opportunity to cross-examine,” and that “on the basis of the pleadings, affidavits, and
       supporting materials in evidence, [our Illinois Supreme Court could not] say that the circuit
       court erred” in denying the petition. Smith, 114 Ill. 2d at 223.
¶ 35       Similarly, in the case at bar, the trial court entered an order on July 25, 2011, continuing
       plaintiff’s section 2-1401 petition and SGK’s motion to dismiss to October 19, 2011.

                                                 -9
                                                  9-
       Between the entry of that order and the hearing date, plaintiff obtained the discovery
       deposition of attorney Kalish. On the date of the hearing, the parties made arguments
       concerning their positions. Plaintiff argued that SGK’s services in the case did not rise to the
       level of extraordinary, and SGK reiterated the points Kalish made in his deposition, notably
       that Kalish reviewed 25,000 pages of medical records over a period of several months and
       that Judge Ward had personal knowledge of the extensive work Kalish put in to the case.
       However, neither party called witnesses to testify or submitted new documentary evidence.
       At the conclusion of the hearing, Judge Maddux said the following: “We’ve talked about
       everything we can on this. I’m going to take this under advisement and I’m going to look at
       a couple more things and will let you know in a few days.”
¶ 36        Like in Smith, plaintiff failed to present evidence at the hearing on her petition. Smith,
       114 Ill. 2d at 220. Although plaintiff had taken Kalish’s deposition a month prior to the
       hearing, and thus had been made aware of SGK’s reasoning regarding why they believed the
       enhanced fees were merited, plaintiff failed to present new evidence rebutting or disproving
       Kalish’s statements. Therefore, we cannot say that the trial court abused its discretion when
       it denied plaintiff’s petition despite plaintiff not presenting evidence at a hearing. Smith, 114
Ill. 2d at 223; Blutcher v. EHS Trinity Hospital, 321 Ill. App. 3d 131, 141 (2001) (stating that
       “when a party to a section 2-1401 petition participates in a hearing based solely on the
       pleadings, affidavits, and arguments of counsel without requesting an evidentiary hearing,”
       the petitioner waives the right to an evidentiary hearing (internal quotation marks omitted)).

¶ 37                                 III. Content of Petition
¶ 38       To succeed on a section 2-1401 petition, petitioners must “set forth allegations
       supporting the existence of a meritorious claim or defense; due diligence in presenting the
       claim or defense to the circuit court in the original action; and due diligence in filing the
       section 2-1401 petition.” Paul v. Gerald Adelman & Associates, Ltd., 223 Ill. 2d 85, 94
       (2006). “ ‘The quantum of proof necessary to sustain a section 2-1401 petition is a
       preponderance of the evidence.’ ” Paul, 223 Ill. 2d at 95 (quoting Smith, 114 Ill. 2d at 221).

¶ 39                             A. Meritorious Claim or Defense
¶ 40       Plaintiff argues that the petition presented the meritorious claim that “a competent
       administrator would have recognized that no extraordinary services were performed and
       would have challenged the enhanced fee under 735 ILCS 5/2-1114.” The case of Clay v.
       County of Cook lists two sets of criteria courts may use in determining whether attorneys
       performed extraordinary services, and thus are entitled to enhanced fees under section 2-
       1114. Clay v. County of Cook, 325 Ill. App. 3d 893, 902 (2001). First, the Illinois Rules of
       Professional Conduct state the following:
           “The factors to be considered in determining the reasonableness of a fee include the
           following:
                   (1) the time and labor required, the novelty and difficulty of the questions
               involved, and the skill requisite to perform the legal service properly;


                                                 -1
                                                  10-
                    (2) the likelihood, if apparent to client, that the acceptance of the particular
                employment will preclude other employment by the lawyer;
                    (3) the fee customarily charged in the locality for similar legal services;
                    (4) the amount involved and the results obtained;
                    (5) the time limitations imposed by the client or the circumstances;
                    (6) the nature and length of the professional relationship with the client;
                    (7) the experience, reputation, and ability of the lawyer or lawyers performing the
                services; and
                    (8) whether the fee is fixed or contingent.” Ill. S. Ct. R. Prof. Conduct R. 1.5(a)
                (eff. Jan. 1, 2010).
       See Clay, 325 Ill. App. 3d at 902 (stating that the above criteria “may be utilized in
       evaluating fee awards under the provisions of section 2-1114”). Illinois courts have also used
       a similar set of factors to determine the reasonableness of attorney fees including: “ ‘the skill
       and standing of the attorneys employed, the nature of the case, the novelty and difficulty of
       the issues involved, the degree of responsibility required, the usual and customary charge for
       the same or similar services in the community, and whether there is a reasonable connection
       between the fees charged and the litigation.’ ” Clay, 325 Ill. App. 3d at 902 (quoting Chicago
       Title & Trust Co. v. Chicago Title & Trust Co., 248 Ill. App. 3d 1065, 1072 (1993)).
¶ 41       Plaintiff argues that the facts of the case do not indicate that SGK adequately satisfied
       these criteria. Specifically, she argues that SGK did not keep records detailing the time and
       labor its attorneys expended while handling the case, neither side took depositions during the
       pendency of the case, defendants did not file affirmative defenses, and the case settled before
       going to trial. Plaintiff argues that the case “settled in routine fashion” and did not involve
       a novel or difficult issue.
¶ 42       Plaintiff attached the following to its petition: (1) plaintiff’s petition for letters of
       administration of decedent’s estate; (2) the court order declaring plaintiff an heir of
       decedent’s estate; (3) the complaint at law; (4) the release and settlement agreements; (5) the
       petition to settle the action; (6) Judge Ward’s order granting settlement; (7) Julia Mayes’
       petition to be appointed Michael’s guardian; (8) the letters of office appointing Julia as
       plenary guardian of Michael’s person and estate; (9) the probate court’s order appointing
       Michael a guardian ad litem; (10) the guardian ad litem’s initial report concerning Michael;
       (11) Dr. Shaw’s medical evaluation of plaintiff; (12) Dr. Shaw’s written report admitted in
       the probate division; (13) the order appointing a guardian for plaintiff as a disabled person;
       (14) the agreed order appointing a plenary guardian of the estate and limited guardian of the
       person of plaintiff; and (15) the probate division’s order allowing the Public Guardian to
       contract with outside counsel in plaintiff’s case. None of these attachments addressed the
       factors enumerated in Clay. Plaintiff did not attach any affidavits to its response to SGK’s
       motion to dismiss the petition, nor was there any expert testimony or other evidence to show
       that SGK was not entitled to an enhanced fee. Plaintiff did attach Kalish’s deposition and a
       supplemental report by Dr. Shaw, in which he opined that plaintiff’s developmental delay
       had been present since birth.


                                                 -1
                                                  11-
¶ 43        By contrast, SGK attached an affidavit by attorney Kalish to its motion to dismiss the
       petition, in which he described reviewing the 25,000 pages of medical records, and in making
       notes on every page to support his objections through the use of the privileged material.
       Furthermore, in his discovery deposition, which was attached to the pleadings, Kalish
       testified to the many ways in which the services SGK provided to plaintiff were
       extraordinary. Kalish testified that the nature of the issues in the case made proving deviation
       from the standard of care, causation, and damages very difficult. Damages were at issue
       because there was evidence that the decedent attempted suicide, which was the reason she
       was hospitalized to begin with. That issue severely impacted damages in terms of the
       decedent’s life expectancy. The breach of standard of care issue and causation issue were
       clouded because “there were multiple drugs that this patient was given on her admission that
       all could cause an anaphylactic reaction”; therefore, there was a question of whether the
       benefit in giving the drugs outweighed the potential risks, side effects, or adverse reactions,
       and on the other hand, the drugs prescribed could have been suitable for decedent’s condition
       of ill being and physiology. There were additional issues from the decedent’s prior history
       of previous hospital admissions that impaired the history that was given on the
       hospitalization at issue as to whether her history for the admission was accurate. There were
       issues in terms of lack of family members who could provide a detailed accounting of the
       decedent’s medical history. There were issues concerning decedent’s relationship with her
       mother and brother.
¶ 44        Kalish testified that he spoke with plaintiff frequently about the progress of the case. He
       also testified to spending months and hundreds of hours reviewing 25,000 pages of medical
       records for the purpose of preparing a privilege log. The privileged medical records were
       related to decedent’s mental state and history of suicide attempts, which defendants could
       use at trial and would have had a negative impact on the damages plaintiff could recover. As
       a result of Kalish’s efforts, the trial court ordered the medical records privileged, and without
       that finding, the value of the case would have been substantially diminished. When the case
       settled, plaintiff received a significant damage award. Kalish further testified that, because
       he performed an in camera review of the medical records, in Judge Ward’s conference room
       and chambers, Judge Ward was personally aware of the amount of time he spent reviewing
       the records. At the hearing on the petition, plaintiff did not present any evidence to disprove
       Kalish’s affidavit or deposition testimony.
¶ 45        Although plaintiff provided evidence regarding her inability to consent, she provided no
       evidence refuting that SGK performed extraordinary services. A party’s inability to give
       consent is not one of the enumerated factors courts use in determining whether or not an
       attorney performed the extraordinary services necessary to receive enhanced fees. Clay, 325
Ill. App. 3d at 902; Ill. S. Ct. R. Prof. Conduct R. 1.5(a) (eff. Jan. 1, 2010); Chicago Title &
       Trust, 248 Ill. App. 3d at 1072. Since the only evidence plaintiff presented was immaterial
       to the trial court’s determination that SGK was entitled to an enhanced fee, plaintiff did not
       show a meritorious claim. As a result, we cannot say that Judge Maddux abused his
       discretion in denying plaintiff’s petition.




                                                 -1
                                                  12-
¶ 46                                        B. Due Diligence
¶ 47        “If the petitioner fails to allege the existence of a meritorious [claim or] defense, the
       petition is properly denied, and due diligence need not be addressed.” Rockford Financial
       Systems, Inc. v. Borgetti, 403 Ill. App. 3d 321, 327 (2010). Since we cannot say that the trial
       court abused its discretion with regard to plaintiff’s failure to prove the existence of a
       meritorious claim, we need not address whether she was diligent in discovering the claim and
       filing her petition.

¶ 48                           C. Trial Court’s Review of the Petition
¶ 49       Plaintiff argues that Judge Maddux improperly reviewed the section 2-1401 petition,
       treating it like a review of Judge Ward’s grant of enhanced fees under section 2-1114 rather
       than as a section 2-1401 petition. In Judge Maddux’s order, he cited to Clay and Madalinski
       v. St. Alexius Medical Center, 369 Ill. App. 3d 547 (2006), which states that trial courts have
       discretion in granting enhanced attorney fees under section 2-1114 and that reviewing courts
       use the abuse of discretion standard of review when evaluating disputes about fees pursuant
       to section 2-1114. Judge Maddux concluded that Judge Ward’s order was “not clearly
       wrong” and that he must “give deference to Judge Ward’s decision, as he was in a better
       position to truly determine whether SGK went to extraordinary measures in procuring
       [p]laintiff a beneficial settlement.” Judge Maddux did not state whether or not he found that
       plaintiff presented a meritorious claim and satisfied the due diligence requirements. Plaintiff
       argues that since Judge Maddux failed to mention the meritorious claim and due diligence
       requirements of a section 2-1401 petition, his ruling was in error. We may affirm on any
       basis that we find in the record, even if our reasoning is different from that of the trial court.
       People v. Carrera, 394 Ill. App. 3d 368, 373 (2009).
¶ 50       We do not find this argument persuasive. In his written order, Judge Maddux relied on
       Clay, which is pertinent to the assessment of enhanced fees. The Clay case provides two sets
       of factors trial courts may use to determine whether or not to grant enhanced fees pursuant
       to section 2-1114. Clay, 325 Ill. App. 3d at 902. In determining whether plaintiff presented
       a meritorious claim that SGK was not entitled to enhanced fees, Judge Maddux had to
       examine the facts of SGK’s representation of plaintiff and the law concerning when
       enhanced fees are merited. Judge Maddux had before him plaintiff’s section 2-1401 petition,
       SGK’s motion to dismiss the petition, Kalish’s affidavit attached to the motion, plaintiff’s
       response to SGK’s motion, and Kalish’s discovery deposition. Judge Maddux also presided
       over the hearing at which plaintiff and SGK argued the points made in their various filings.
       Utilizing the evidence before him in the record and the enhanced fee factors articulated in
       Clay, Judge Maddux could analyze plaintiff’s arguments in light of the evidence concerning
       whether or not SGK provided extraordinary services. Judge Maddux came to the conclusion
       that Judge Ward’s decision to grant enhanced fees was “not clearly wrong.” In effect, Judge
       Maddux found that plaintiff did not present any evidence that SGK was not entitled to the
       enhanced fee, and found that the record supported SGK’s grant for the enhanced fees.
¶ 51       Based on the evidence in the record, our conclusion would not change even if we were
       to review Judge Ward’s award of fees under an abuse of discretion standard, instead of


                                                 -1
                                                  13-
       plaintiff’s petition under section 2-1401. Plaintiff presented no evidence related to any of the
       factors enumerated in the Clay case. Clay, 325 Ill. App. 3d at 902. SGK, on the other hand,
       submitted evidence relevant to the “ ‘time and labor required, the novelty and difficulty of
       the questions involved,’ ” “ ‘the amount involved and the results obtained,’ ” and “ ‘the
       nature and length of the professional relationship with the client.’ ” Clay, 325 Ill. App. 3d
       at 902 (quoting Ill. S. Ct. R. Prof. Conduct R. 1.5(a) (eff. Jan. 1, 2010)). SGK’s evidence was
       also relevant to “ ‘whether there is a reasonable connection between the fees charged and the
       litigation.’ ” Clay, 325 Ill. App. 3d at 902 (quoting Chicago Title & Trust, 248 Ill. App. 3d
       at 1072). All of this evidence is relevant to determining whether SGK engaged in
       extraordinary services on behalf of plaintiff, and, by extension, whether plaintiff’s claim that
       SGK was not entitled to enhanced fees was meritorious. We find that plaintiff’s claim was
       not meritorious because plaintiff failed to present sufficient evidence to show that SGK was
       not entitled to enhanced fees.

¶ 52                                     CONCLUSION
¶ 53       For the above reasons, we cannot find that the trial court abused its discretion when it
       denied plaintiff’s section 2-1401 petition. Plaintiff was given a hearing at which she could
       have presented witnesses, and she failed to do so. Plaintiff did not present any evidence
       relevant to the factors courts examine when deciding whether attorneys are entitled to
       enhanced fees, and thus could not show by a preponderance of the evidence that SGK was
       not entitled to enhanced fees.

¶ 54      Affirmed.




                                                -1
                                                 14-